Citation Nr: 1017032	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985.  Further, the record reflects he has had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claims.

The RO in Montgomery, Alabama, currently has jurisdiction 
over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.


FINDING OF FACT

The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's diabetes 
mellitus, diabetic retinopathy, and peripheral neuropathy of 
the upper extremities were incurred in or otherwise the 
result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2009).

2.  Diabetes retinopathy was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 101, 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2009).

3.  Peripheral neuropathy, bilateral upper extremities, was 
not incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via letters dated in November 2005 
and September 2006, both of which are clearly prior to the 
February 2007 rating decision that is the subject of this 
appeal.  Taken together, these VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, for the reasons stated below, 
the preponderance of the evidence is against the Veteran's 
service connection claims, and they must be denied.  As such, 
no disability rating and/or effective date is to be assigned 
or even considered in this case.  Consequently, the Board 
concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his case has been satisfied.  
The Veteran's service treatment records are on file, as are 
various post-service medical records.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the August 2009 Board 
hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in September 2006 which 
confirmed the existence of the claimed disabilities.  
Although no specific opinion appears to have been provided as 
to the etiology of the claimed disabilities, for the reasons 
detailed below the Board finds that no such opinion is 
warranted in this case.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

Criteria & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Initially, the Board notes that the Veteran is currently 
diagnosed with diabetes mellitus, type II, and the record 
indicates he has diabetic retinopathy and peripheral 
neuropathy of the upper extremities as a result thereof.  As 
such, it appears that if service connection is warranted for 
diabetes mellitus, then it is also warranted for the other 
disabilities as well.

The Board notes that there is no indication of diabetes, 
diabetic retinopathy, and/or peripheral neuropathy in the 
service treatment records for his February 1982 to February 
1985 period of active service.  Nothing in the record 
reflects that diabetes mellitus was first diagnosed within 
the first post-service year which would warrant a grant of 
service connection pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).  Further, no other basis of 
direct service connection to this period of active service is 
demonstrated by the record, nor is the Veteran service-
connected for any disability(ies) at this point which would 
warrant consideration of the secondary service connection 
provisions of 38 C.F.R. § 3.310.  Rather, the Veteran 
contends that these conditions occurred as a result of his 
service in the National Guard.

In this case, the Veteran essentially contends that he 
sustained an injury to his left arm from a fellow serviceman 
in April 2004 during a period of ACDUTRA, and that he was 
subsequently treated for diabetes as a result thereof.  He 
has indicated, to include on his original October 2005 VA 
Form 21-526 (Application for Compensation or Pension) and at 
the August 2009 Board hearing, that his claimed disabilities 
began at that time or shortly thereafter.

The record includes a copy of National Guard orders to the 
Veteran that he report for ACDUTRA for a period from April 
15-18, 2004, to attend a Combat Lifesaver Course.  Moreover, 
the National Guard records on file note that he began running 
a fever due to an abscess on the left elbow and was sent to 
the hospital as a result thereof.  These records, as well as 
the subsequent hospital records on file, show he was noted as 
having diabetes mellitus, and indicated the left elbow 
abscess was due to this condition.

Despite the foregoing, the Board finds that service 
connection is not warranted for any of the claimed 
disabilities in this case.  The Veteran was noted as having 
diabetes mellitus, type II, as part of his June 2001 
enlistment examination for the National Guard.  In short, the 
diabetes existed prior to his National Guard service.  
Moreover, the April 2004 service treatment records note that 
the left arm abscess was not incurred in the line of duty.  
The private 2004 medical records reflect the Veteran had had 
the abscess for 2 months prior to the hospitalization.  Both 
the service and private records indicate the abscess was due 
to the diabetes.  Nothing in these records, however, suggest 
he sustained an injury to the left arm from a fellow 
serviceman as he contends.  Therefore, the record reflects 
the Veteran developed the claimed disabilities outside the 
period(s) of his military service, for which service 
connection must be denied.

In view of the foregoing contradictions in the record, the 
Board finds that the Veteran current contentions are not 
credible, and do not provide a basis for a grant of service 
connection.  As such, any positive medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Therefore, no further 
development, to include a medical examination and/or opinion, 
is warranted in this case.

The Board acknowledges that the law provides that where a 
preexisting disease or injury is noted on the entrance 
examination, as is the case here, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the record does not reflect that the Veteran's 
diabetes mellitus, type II, increased in severity during the 
April 2004 period of ACDUTRA.  As already noted above, the 
left arm abscess existed prior to this period.  The medical 
records indicate the problems which required hospitalization 
in 2004 were due to the fact that the Veteran went so long 
without seeking treatment for the abscess.  No competent 
medical or other evidence is of record which supports a 
finding of aggravation in this case.

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


